Case 4:20-mj-00340-N/A-BGM Document1 Filed 04/21/20 Page 1of1

 

 

 

‘CRIMINAL COMPLAINT
United States District Court DISTRICT of ARIZONA
United States of America
Vv.
Leobardo Pedroza MAGISTRATE'S CASE NO.
DOB:1998; United States Citizen 20 Q Q 3 WO WJ
e Sa

 

 

Complaint for violation of Title 18, United States Code § 111(a) and (b)

 

COMPLAINANT'S STATEMENT OF FACTS CONSTITUTING THE OFFENSE OR VIOLATION:

On or about April 20, 2020, at or near Nogales in the District of Arizona, the defendant Leobardo Pedroza, did
intentionally and forcibly assault United States Border patrol agent J.T. an officer and employee of the United States
while agent J.T, was engaged in, or on account of the performance of his duties by mtentionally kicking him in his
head, thereby making physical contact with J.T.

All in violation of Title 18 U.S.C. Section 1i l(a)

 

BASIS OF COMPLAINANT'S CHARGE AGAINST THE ACCUSED:

On April 20, 2020, the defendant crossed into the United States illegally from Mexico near Nogales Arizona. Border
patrol agents encountered him and attempted to detain him, He fought with the agents and in the process kicked
Border Patrol agent J.T. in his head. J.T, was an officer or employee of the United States and was engaged in the
performance of her duties at the time.

 

 

MATERIAL WITNESS(ES) IN RELATION TO THE CHARGE:

 

DETENTION REQUESTED SIGNATURE OF COMPLAINANT

 

COMPLAINT REVIEWED by AUSA J i Eipeycton| ynitee JOHN J O CONNOR IIL 23t2tysznesty sorts 0.conon
£ p . ‘ wert wf
Being duly sworn, I declare that the foregoin Fo} OFFICIAL TITLE & NAME;

 

 

true and correct to the best of my knowledge. r BPA John J. O'Connor

Sworn to before me and subscribed in my presence,

 

 

SIGNATURE AGISTRATE JUDGE” DATE
April 21, 2020

 

 

 

7 See Federal rules of Criminal Procedure Rules 3 nnd 54
